PER CURIAM.
This matter is before the Court on respondent’s Petition for Leave to Resign Pending Disciplinary Proceedings, pursuant to article XI, Rule 11.08 of the Integration Rule of The Florida Bar.
The Petition is conditioned upon acceptance by the Board of Governors of the following terms and conditions:
1. That respondent shall not apply for readmission for a period of three (3) years from the date of the Supreme Court’s order accepting his resignation pursuant to article XI, Rule 11.08(6) of the Integration Rule of The Florida Bar;
2. That respondent complies with the terms of his five (5) year probation in Bro-ward Circuit Case No. 84-7400-CF which includes the making of restitution at a rate of $200 per month to William R. Perrin;
3. That respondent pays all costs to date in the amount of $805.85 with execution to issue with interest at a rate of 12% on all costs not paid within thirty (30) days of entry of an order by the Supreme Court accepting his resignation, unless time for payment is extended by the Board of Governors;
*11304. That respondent cooperates with any Clients’ Security Fund investigation and reimburses the Clients’ Security Fund for any claim paid, including any claim which may be filed during the period of resignation; and
5. That respondent shall not apply for reinstatement until restitution has been made, disciplinary costs paid, and all Clients’ Security Fund matters have been resolved.
The Florida Bar having now filed its response supporting the Petition for Leave to Resign Pending Disciplinary Proceedings on the conditions set forth above, and the Court having reviewed the same and determined that the requirements of Rule 11.-08(3) are fully satisfied, the Petition for Leave to Resign without leave to apply for readmission for three (3) years is hereby approved effective immediately.
Costs in the amount of $805.85 are hereby taxed against respondent.
It is so ordered.
ADKINS, C.J., and OVERTON, ALDERMAN, McDonald and EHRLICH, JJ., concur.